Citation Nr: 0927098	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  08-02 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetic neuropathy 
of the left upper extremity. 

2.  Entitlement to service connection for kidney failure, 
including as secondary to service connected diabetes.

3.  Entitlement to service connection for back neuropathy, 
including as secondary to service connected diabetes.  

4.  Entitlement to service connection for loss of balance. 

5.  Entitlement to a rating in excess of 20 percent for 
diabetic neuropathy of the left lower extremity prior to 
January 9, 2007.   

6.  Entitlement to a rating in excess of 20 percent for 
diabetic neuropathy of the right lower extremity prior to 
January 9, 2007.  
   

7.  Entitlement to a rating in excess of 30 percent for 
diabetic neuropathy of the left lower extremity from January 
9, 2007.   

8.  Entitlement to a rating in excess of 30 percent for 
diabetic neuropathy of the right lower extremity from January 
9, 2007.  

9.  Entitlement to a compensable rating for diabetic 
neuropathy of the right upper extremity.   

10 .  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1956 to October 1959 and from August 1960 to June 
1976.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2007 rating decision 
of the Waco, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The issues of entitlement to service connection for kidney 
failure and entitlement to TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has been diagnosed as having neuropathy of 
the left upper extremity, which is reasonably shown to be 
related to his service connected diabetes.

2. It is not shown that the Veteran has current lower back 
neuropathy; a chronic low back disability did not become 
manifest in service and is not shown to be related to 
service.

3.  It is not shown that the Veteran has a current disability 
resulting in loss of balance other than his already service 
connected diabetic neuropathy of the lower extremities.  

4.  Prior to January 9, 2007, the Veteran's diabetic 
neuropathy of the left lower extremity resulted in moderate 
impairment of the external popliteal nerve; severe impairment 
was not shown.  

5.  Prior to January 9, 2007, the Veteran's diabetic 
neuropathy of the right lower extremity resulted in moderate 
impairment of the external popliteal nerve; severe impairment 
was not shown.  

6.  From January 9, 2007, the Veteran's diabetic neuropathy 
of the left lower extremity resulted in severe impairment of 
the external popliteal nerve; complete paralysis of the nerve 
is not shown.  

7.  From January 9, 2007, the Veteran's diabetic neuropathy 
of the right lower extremity resulted in severe impairment of 
the external popliteal nerve; complete paralysis of the nerve 
is not shown.

8.  The Veteran's diabetic neuropathy of the right upper 
extremity results in mild impairment of the median nerve; 
moderate impairment of the median nerve is not shown.      


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
diabetic neuropathy of the left upper extremity are met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2008).

2.  The criteria for entitlement to service connection for 
back neuropathy are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2008).

3.  The criteria for entitlement to service connection for 
loss of balance are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

4.  Prior to January 9, 2007, the criteria for a disability 
rating in excess of 20 percent, for diabetic neuropathy of 
the left lower extremity have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.2, 4.6, 
4.124a, Diagnostic Code (Code) 8521 (2008).

5.  Prior to January 9, 2007, the criteria for a disability 
rating in excess of 20 percent for diabetic neuropathy of the 
right lower extremity have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.2, 4.6, 
4.124a, Code 8521 (2008).

6.  From January 9, 2007, the criteria for a disability 
rating in excess of 30 percent, for diabetic neuropathy of 
the left lower extremity have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.2, 4.6, 4.124a, 
Diagnostic Code (Code) 8521 (2008).

7. From January 9, 2007, the criteria for a disability rating 
in excess of 30 percent for diabetic neuropathy of the right 
lower extremity have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.2, 4.6, 
4.124a, Code 8521 (2008).

8.  The criteria for a rating of 10 percent (but no higher) 
rating for right upper extremity diabetic neuropathy have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 
4.124a, Code 8515 (2009).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 and Supp. 2009); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).
The Veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A September 2005 
letter from the RO explained what the evidence needed to show 
to substantiate the claims for service connection, generally 
explained what the evidence needed to show to substantiate 
the claims for increase, and explained what the evidence 
needed to show to substantiate the claim for TDIU. It also 
explained that VA was responsible for obtaining relevant 
records from any federal agency, and that VA would make 
reasonable efforts to obtain records not held by a federal 
agency, but that it was the Veteran's responsibility to make 
sure that VA received all requested records not in the 
possession of a federal department or agency.  In addition, 
the letter provided notice regarding criteria for rating the 
disabilities at issue and effective dates of awards in 
accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

A subsequent May 2008 letter provided notice of how VA 
determines disability ratings and indicated that in 
determining a rating, VA considers evidence regarding the 
nature and symptoms of the condition, severity and duration 
of the symptoms, the impact of the condition and symptoms on 
employment, and specific test results including range of 
motion findings.  Further, the letter listed examples of 
evidence that might support a claim for an increased rating 
and provided notice of the specific rating criteria 
applicable to rating diabetic neuropathy of the left and 
right lower extremity and diabetic neuropathy of the right 
upper extremity.  The Board finds that the specific 
explanations provided pertaining to the procedure for 
assigning the rating, the applicable rating criteria and the 
necessary evidence was in substantial compliance with the 
recent Court of Appeals for Veterans Claims (Court) ruling in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
 
Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letters and to supplement the record 
after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
Veteran's service treatment records, along with available VA 
and private medical evidence.  Additionally, the Veteran was 
provided with VA examinations in January 2007 and October 
2007 in relation to his claims for increase for diabetic 
neuropathy.  The October 2007 examination also addressed the 
Veteran's claim for neuropathy of the back as secondary to 
his service connected diabetes.   

The Board has additionally considered whether a VA medical 
examination is necessary for proper adjudication of the 
Veteran's claim for service connection for loss of balance.  
An examination or opinion is necessary if the evidence of 
record: (A) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the Veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  In 
the instant case there is no competent evidence of record 
that the Veteran has a current disability or symptoms of a 
disability resulting in loss of balance other than his 
already service connected diabetic neuropathy of the lower 
extremities (which he has reported as causing his falls).  
Accordingly, a VA examination in not necessary.  As the Board 
is also considering the Veteran's claim for back neuropathy 
more generally as a claim for direct service connection for 
low back disability, it has also considered whether a VA 
examination is necessary in relation to this more general 
claim.  As there is no medical evidence suggesting a 
relationship between any current low back disability and 
service, however, and the Veteran has not even alleged a 
direct relationship between service and any current back 
problems, the evidence of record does not indicate that the 
claimed low back disability may be directly related to the 
Veteran's military service.  Thus, a VA examination is once 
again not necessary.   

The Veteran has not identified any additional evidence 
pertinent to this claim.  VA's assistance obligations are 
met.  The Veteran is not prejudiced by the Board's proceeding 
with appellate review. 

II.  Factual Background

Service treatment records reveal that in November 1956, the 
Veteran was seen by medical personnel after he fell down four 
stairs and injured his back.  Physical examination showed 
tenderness over the T-12, L-2 and the paraspinal muscles.  
The Veteran was provided with a bed board and some pain 
medicine and was put on strict bed rest.  It was noted that 
the Veteran's symptoms subsequently subsided and that he was 
discharged from care afebrile and asymptomatic.  The 
diagnosis was myositis due to trauma.  The Veteran was also 
seen by medical personnel for a back ache in January 1957.  
In August 1964 the Veteran was seen for a neurological visit.  
He was noted to have had episodic dizziness and 2 prior 
syncopal episodes.  There was a history of similar episodes 
with his father.  The Veteran found that if he stopped 
drinking beer the dizziness disappeared.  Examination was 
negative and the examiner did not believe that the Veteran 
had a convulsive disorder.  In January 1975 the Veteran was 
noted to have dizziness due to Librium.  On a February 1975 
Report of Medical History the Veteran indicated that he had 
experienced dizziness or fainting spells previously but that 
he had not experienced recurrent back pain.  On March 1976 
separation examination all systems, including the spine, were 
found to be normal.  

An October 2001 VA primary care progress notes show that the 
Veteran was complaining of middle to upper back pain.  The 
diagnostic assessment was degenerative joint disease of the 
thoracic spine with pain.  

In pertinent part, a September 2002 rating decision awarded 
service connection for diabetes mellitus and diabetic 
neuropathy of both lower extremities. 

A January 2004 VA telecare progress note shows that the 
Veteran was complaining of severe mid back pain.  The Veteran 
was to come to the VA clinic for evaluation the following 
day.  A subsequent January 2004 VA primary care progress note 
shows that the Veteran reported that he had lifted a 
compressor the previous week and that since that time he had 
had pain in the lumbar areas with a little more pain when he 
moved.  The pertinent diagnostic assessment was possible 
strain of the lumbar area lateral muscles.  

In a May 2005 statement the Veteran indicated that he was 
getting increased pain in his legs.  His neuropathy was 
getting a lot worse and circulation in his legs, especially 
the left one, was not good.  As a result, he had a tendency 
to fall when circulation was worse during the day.  He was 
required to walk when performing his job but he had a lot of 
difficulty doing any amount of walking.  He did not know how 
much longer he would hold his job. 

On July 2005 VA examination, the diagnosis was peripheral 
neuropathy in both lower extremities.  The Veteran reported 
that recently the numbness in both lower extremities had 
worsened.  He had pain in both of his legs, along with 
weakness, which caused falls at times.  Functionally, he had 
switched jobs from a mechanic to a desk job.  Physical 
examination showed that the Veteran had diminished sensation 
in both of the lower extremities to pinprick whereas 
sensation was intact in the upper extremities.  He did have 
impairment in the bilateral tibial and peroneal nerves.  
Muscle mass was equal bilaterally and the deep tendon 
reflexes were equal. 

In his April 2006 claim, the Veteran requested evaluation of 
his neuropathy of the legs, feet and back.  In addition he 
indicated that his disabilities precluded him from performing 
on his current job and that he could not stand at times and 
would lose his balance due to a lack of feeling and control 
in his lower extremities.  He noted that the disabilities 
were forcing him to consider retirement.  

A June 2006 VA nurse practitioner's note shows that the 
Veteran was examined for low back pain.  He reported that 
when he felt the acute onset of pain after lifting some 
aircraft equipment at work, he had some incontinence of urine 
but he had not had any subsequent bowel or bladder problems.  
There was no change in the numbness and tingling in his lower 
extremities, which was constant due to his peripheral 
neuropathy.  Physical examination showed tenderness across 
the bilateral SI joints and upper buttocks, pain in the left 
lower back and some difficulty returning to a standing 
position after forward flexion.  An x-ray showed no acute 
process and the diagnostic assessment was acute lumbar 
strain.   

A July 2006 VA nursing note shows that the Veteran reported 
severe pain in his right leg from below the right knee down 
to his right foot, including tingling and numbness in the 
toes.  He also was experiencing some pain in the left leg 
below the left knee.  He stated that his right leg pain had 
always been severe and strong.  A subsequent July 2006 
physician's note shows that the Veteran was found to have 
palpable pulses in both feet with no swollen ankle or foot 
and no swollen or tender calf areas.  There were also no 
calluses and the Veteran complained of pain in his ankles 
moving up and down.  The diagnostic assessment was lower 
right leg pain of unknown cause.  The physician thought that 
the pain may have been due to wearing heavy shoes and a day 
of doing lots of cycling.  The Veteran was advised to cut 
down on excess walking and cycling and to use lighter shoes.  

On January 2007 VA examination the pertinent diagnoses were 
diabetes, severe, bilateral peripheral sensory neuropathy of 
the lower limbs bilaterally and idiopathic peripheral 
neuropathy.  The Veteran reported that he had been unable to 
hold a job due to the worsening neuropathy in his legs, so he 
had retired.  He noted that the numbness, sharp pain and 
weakness in his legs had been worsening.  He used to work at 
an aircraft company but had experienced falls and had lost 
his job.  The Veteran complained of ongoing balance problems 
due to weakness in the legs, which caused the falls.  He did 
not use a cane or walker.  He indicated that he had switched 
jobs from a mechanic to a desk job and that he could walk 
slowly and only for a short distance.  Also, he was unable to 
ride a bicycle.  Neurological examination showed decreased 
sensation to light monofilament touch in the feet and distal 
legs bilaterally.  Deep tendon reflexes were 1+ bilaterally 
in the legs.  The Veteran reported painless involuntary 
muscle twitching in the bilateral legs.  The examiner also 
noted that January 2007 EMG testing had shown evidence of 
right sensorimotor peripheral neuropathy and evidence of 
severe sensorimotor peripheral neuropathy, mainly axonal 
type.  There was no electromyographic evidence of myopathy 
and the findings were more compatible with diabetic 
neuropathy rather than charcot marie toothe disease.     

The January 2007 rating decision awarded service connection 
for peripheral neuropathy of the right upper extremity, rated 
noncompensable and denied service connection for peripheral 
neuropathy of the left upper extremity.  The decision also 
denied service connection for kidney failure, back 
neuropathy, loss of balance and entitlement to TDIU.  
Additionally, the decision continued 20 percent ratings for 
the Veteran's service connected neuropathy of the left and 
right lower extremities.  

At an October 2007 VA examination the pertinent diagnoses 
were diabetes, peripheral neuropathy of both upper 
extremities, mild, peripheral neuropathy of both lower 
extremities, severe, and no peripheral neuropathy of the back 
found.  The Veteran reported off and on tingling of the hands 
and distal forearms in a glove pattern and some subjective 
mild decrease in strength of the upper extremities but not 
enough to make him stop doing things at home.  The Veteran 
lived in the country and raised some animals.  He did 
occasionally feel some stings on various parts of his arms.  
The affected nerves were the peripheral nerves.  He thus 
reported both paresthesia (tingling) and dyesthesia (stinging 
pain).  The Veteran stated that the tingling subsided when he 
used his hands and that was how he got rid of it.  He 
indicated that the peripheral neuropathy had no effect on his 
daily activities and that he was retired.  

Regarding the neuropathy of the lower extremities, the 
Veteran reported numbness and weakness bilaterally.  He had 
had to walk with a wheeled walker and he pushed himself up 
with his arms in order to stand up.  He needed to have light 
at night to see his way as he could not feel the ground with 
his feet.  He was obsessively active at home.  He had to rest 
after ambulating one block and used his arms to help his 
lower extremities.  The affected nerves were the peripheral 
nerves of both lower extremities.  

Physical examination showed normal neurological findings in 
the upper extremities.  In the lower extremities the Veteran 
had complete numbness to monofilament and pinprick, absence 
of hair on the lower legs, distal half, and on the feet, and 
an inability to walk on heels or toes.  He needed to push 
himself up with his arms to stand up and he walked with a 
wheeled walker.  His deep tendon reflexes were absent in both 
extremities and Romberg's sign was positive with his eyes 
closed.  Vibration and position sensation were absent and 
there was muscle atrophy of both lower legs and feet.  

A February 2008 rating decision awarded an increased (30 
percent) rating for diabetic neuropathy of the left and right 
lower extremities, with an effective date of January 9, 2007.  

III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  A 
disability which is proximately due to or the result of a 
service- connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  A claimant is also 
entitled to service connection on a secondary basis when it 
is shown that a service-connected disability aggravates a 
nonservice- connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

Certain listed, chronic disabilities, including arthritis, 
are presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The Board finds, however, that staged ratings other 
than those already assigned are not warranted here, as the 
degree of impairment due to the Veteran's extremity 
disabilities has not been subject to additional significant 
variation during the appeal period.  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

IV.  Analysis

Service connection for diabetic neuropathy of the left upper 
extremity

January 2007 nerve conduction testing did not show evidence 
of left upper extremity neuropathy.  On the subsequent 
October 2007 VA examination, however, the VA examiner 
diagnosed the Veteran as having mild peripheral neuropathy of 
both upper extremities.   Consequently, the Board finds that 
it is reasonably established that the Veteran now also has 
peripheral neuropathy of the left upper extremity.  
Additionally, as the Veteran's neuropathy has already been 
generally found to result from his diabetes, the Board finds 
that it is reasonably established that the left upper 
extremity is in fact secondary to the service connected 
diabetes.  Accordingly, service connection for peripheral 
neuropathy of the left upper extremity as secondary to 
service connected diabetes is warranted.  

Low back neuropathy

The evidence of record does not establish that the Veteran 
has low back neuropathy or any other low back problem related 
to his service connected diabetes.  To the contrary, the 
October 2007 VA examination specifically indicated that no 
peripheral neuropathy of the back was found and there is no 
other medical evidence of record indicating the presence of 
this disorder.  Although, the Veteran may believe that he 
does have neuropathy of the back, as a layperson he is not 
competent to make this medical diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The Board finds that 
a disorder such as neuropathy is not one capable of lay 
diagnosis.  Compare Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  Thus, in the absence of any proof of any 
current low back neuropathy, there can be no valid claim of 
service connection.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

The Board has also considered whether direct service 
connection for low back disability is warranted.  The 
evidence of record does show a single injury to the back in 
service in 1956 and then a subsequent medical visit for back 
ache in 1957.  The Veteran did not subsequently report any 
low back problems in service, however, nor are there any 
additional notations in the record of treatment or evaluation 
of back problems.  Also, the Veteran indicated that he had 
not experienced recurrent back pain on his February 1975 
report of Medical History and the spine was found to be 
normal on his March 1976 separation examination.  
Accordingly, the Board finds that manifestation of a chronic 
low back disability in service is not established by the 
record.

Similarly, the evidence does not establish continuity of low 
back symptomatology after service.   Instead, after 
separation, the record does not show any evidence of low back 
pathology until 2004, some 28 years after separation from 
service.  A lengthy interval of time between service and 
initial postservice manifestation of a "disability" for 
which service connection is sought is, of itself, a factor 
against a finding that the disability was incurred or 
aggravated in service.  Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

Moreover, none of the post-service medical records contain 
any indication that such current low back disability noted so 
many years after separation from active service, is related 
to such service.  Although the Veteran might believe that any 
current low back disability he has is related to service, as 
a layperson he is not competent to provide an opinion 
regarding medical nexus.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Consequently, given that a chronic low 
back disability was not shown in service; given that low back 
arthritis was not shown in the first postservice year; given 
that low back problems were not subsequently shown until 
approximately 28 years after separation; and given that there 
is no competent evidence of a relationship between service 
and any current low back disability, the Board must conclude 
that the weight of the evidence is also against a finding of 
service connection for low back disability on a direct or 
presumptive basis.  38 C.F.R. § 3.303, 3.307, 3.309.   The 
preponderance of the evidence is against this claim and it 
must be denied.


Loss of Balance 

The Veteran has indicated that he loses his balance and falls 
as a result of a lack of feeling and control in his lower 
extremities.  The Board notes that this lack of feeling and 
control has been directly attributed to the Veteran's lower 
extremity diabetic neuropathy, which is already service 
connected.  There is no evidence of record, nor has the 
Veteran alleged, that he has a problem with loss of balance 
that is unrelated to his lower extremity neuropathy.  The 
Veteran did have some problems with syncope and dizziness 
during service but there is nothing in the record to suggest 
that these problems exist currently, or for that matter, that 
they existed at any time after service.   Accordingly, in the 
absence of a current disability manifested by loss of balance 
(other than diabetic neuropathy, which is already service 
connected), there can be no valid claim of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
The preponderance of the evidence is against this claim and 
it must be denied.  

Rating in excess of 20 percent for diabetic neuropathy of the 
left and right lower extremities prior to January 9, 2007

Prior to January 9, 2007, the Veteran's right and left lower 
extremity diabetic neuropathy disabilities have each been 
rated as 20 percent disabling, pursuant to the provisions of 
38 C.F.R. § 4.124a, Code 8521 that governs the evaluation of 
paralysis of the external popliteal (common peroneal) nerve.  
Under Code 8521, an evaluation of 10 percent is assigned for 
mild incomplete paralysis.  A 20 percent rating requires 
moderate incomplete paralysis, and a 30 percent rating 
requires severe incomplete paralysis of the external 
popliteal nerve.  A 40 percent evaluation requires complete 
paralysis of the external popliteal nerve, manifested by foot 
drop and slight droop of first phalanges of all toes, cannot 
dorsiflex the foot, extension (dorsal flexion) of proximal 
phalanges of toes lost; abduction of foot lost, adduction 
weakened; anesthesia covers entire dorsum of foot and toes.  
38 C.F.R. § 4.124a, Code 8521.

The January 9, 2007 VA examination did produce a diagnosis of 
severe lower extremity diabetic neuropathy and subsequent 
January 16, 2007 nerve conduction studies revealed evidence 
of severe diabetic neuropathy.  Prior to January 9, 2007, 
however, there is no objective evidence of record indicative 
of severe impairment in either lower extremity.  Although the 
July 2005 VA examination did show impairment in the bilateral 
tibial and peroneal nerves, the impairment was not classified 
as severe with the examiner simply noting diminished sensory 
capacity.  Nor is there any subsequent objective evidence of 
record indicating severe impairment prior to January 9, 2007.  
Accordingly, a higher 30 percent rating for severe incomplete 
paralysis of either the left or right peroneal nerve is not 
warranted prior to January 9, 2007.  Id.  

As the July 2005 VA examiner also noted impairment of the 
bilateral tibial nerves, the Board has considered the 
possibility of an alternate rating under Code 8524 for 
paralysis of the internal popliteal (tibial) nerve.  
38 C.F.R. § 4.124a, Code 8524.  Similar to the criteria for 
the peroneal nerve, however, under Code 8524, a higher 30 
percent rating again requires severe impairment.  
Consequently, as severe impairment was not objectively 
established prior to January 9, 2007, a higher 30 percent 
rating is not warranted under Code 8524 prior to this date.  
Also, a rating under Code 8524 may not be combined with one 
under 8521 as this would entail rating the same manifestation 
of disability (i.e. lower extremity neuropathy) under two 
separate rating codes and would thus violate the rule against 
pyramiding.  See 38 C.F.R. § 4.14; VAOPGCPREC 9-04.   

Rating in excess of 30 percent for left and right lower 
extremity neuropathy from January 9, 2007

From January 9, 2007, in order for the Veteran to receive a 
rating in excess of 30 percent for his left and right lower 
extremity neuropathy, there must be complete paralysis of the 
peroneal nerve, as evidenced by foot drop, slight droop of 
the first phalanges of all toes, lack of dorsiflexion of the 
foot, lost extension of the proximal phalanges of the toes, 
weakened adduction and anesthesia covering the entire dorsum 
of the foot and toes.  Although the Veteran has exhibited 
anesthesia of the lower extremities and could possibly have 
weakened adduction of the feet and toes, he has not been 
shown to exhibit any foot drop, slight droop of the first 
phalanges of the toes, lack of dorsiflexion of the foot, lack 
of abduction of the foot or lack of extension of the proximal 
phalanges of the toes.  Accordingly, as complete paralysis of 
the peroneal nerve is not shown in either lower extremity a 
rating in excess of 30 percent is not warranted under Code 
8521 for either extremity.  38 C.F.R. § 4.124a, Code 8521.

The Board has also considered a rating under Code 8524.  To 
receive a rating higher than 30 percent rating under this 
Code, complete paralysis must also be shown as evidenced by 
lack of plantar flexion, lack of frank adduction of the foot, 
abolished flexion and separation of the toes, lack of 
movement of any muscle in the sole, lesions of the nerve high 
in the popliteal fossa and lost plantar flexion.  As none of 
these manifestations have been exhibited, complete paralysis 
of the tibial nerve is not shown in either lower extremity 
and a rating in excess of 30 percent is not warranted under 
Code 8524 for either extremity.  38 C.F.R. § 4.124a, Code 
8524.

The Board has also considered whether referral for 
extraschedular consideration is indicated.  The Board finds, 
however, that such referral is not warranted, as the 
aforementioned schedular criteria adequately capture the 
level of disability associated with the Veteran's lower 
extremity neuropathy.  The 30 percent ratings currently 
assigned appropriately describe the Veteran's severe level of 
impairment associated with neuropathy of each lower extremity 
as shown by the objective evidence of record.  The 20 percent 
ratings assigned prior to January 9, 2007 adequately capture 
the Veteran's moderate level of lower extremity neuropathy 
present prior to this date.  Consequently, as the applicable 
rating criteria are adequate, referral for extraschedular 
consideration is not suggested by the record.  38 C.F.R. 
§ 3.321.  The Board notes, however, that on Remand the 
Veteran will still be considered for a TDIU rating on the 
basis of his contention that the combination of his service 
connected disabilities renders him unemployable.
  
Compensable rating for diabetic neuropathy of the right upper 
extremity

The Veteran's right upper extremity diabetic neuropathy has 
been rated under Code 8515, for paralysis of the median 
nerve.  38 C.F.R. § 4.124a, Code 8515.  Under Code 8515, for 
the dominant or major hand, mild incomplete paralysis of the 
median nerve warrants a 10 percent evaluation, moderate 
incomplete paralysis of the median nerve warrants a 30 
percent evaluation, and severe incomplete paralysis of the 
median nerve warrants a 50 percent evaluation.  Complete 
paralysis of the median nerve, with the hand inclined to the 
ulnar side, the index and middle fingers more extended than 
normal, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the place of the hand (ape hand); 
pronation incomplete and defective, absence of flexion of 
index finger and feeble flexion of middle finger, cannot make 
a fist, and the index and middle finger remain extended; 
cannot flex the distal phalanx of the thumb, defective 
opposition and abduction of the thumb at the right angle to 
the palm; flexion of the wrist weakened; pain with trophic 
disturbances; warrants a 70 percent evaluation.  38 C.F.R. § 
4.124a, Code 8515.

The RO assigned a noncompensable rating for the Veteran's 
right upper extremity neuropathy.  This action was apparently 
taken because although evidence of the neuropathy was shown 
on nerve conduction study, objective findings of actual 
pathology associated with the neuropathy have not been shown.  
Given that the October 2007 VA examiner diagnosed the Veteran 
as having mild diabetic neuropathy of the upper extremities 
after hearing his subjective complaints, however, the Board 
finds that assignment of a 10 percent rating for mild 
impairment of the median nerve is appropriate.  A higher 20 
percent rating is not warranted as more than mild impairment 
has not been shown.  In this regard, the October 2007 VA 
examination showed normal findings upon neurological 
examination of the upper extremities.  

The Board has also considered whether referral for 
extraschedular consideration is indicated.  The Board finds, 
however, that the upper extremity neuropathy is adequately 
rated through use of the schedular criteria.  38 C.F.R.  § 
3.321  Additionally, nothing in the record reflects or 
suggests factors warranting extraschedular consideration, 
such as marked interference with employability or frequent 
hospitalizations due to the right upper extremity neuropathy.  
Id.  Consequently, referral for extraschedular consideration 
is not suggested by the record.



ORDER

Entitlement to service connection for diabetic neuropathy of 
the left upper extremity is granted. 

Entitlement to service connection for back neuropathy, 
including as secondary to service connected diabetes is 
denied.  

Entitlement to service connection for loss of balance is 
denied.

Entitlement to a rating in excess of 20 percent for diabetic 
neuropathy of the left lower extremity prior to January 9, 
2007 is denied.   

Entitlement to a rating in excess of  20 percent for diabetic 
neuropathy of the right lower extremity prior to January 9, 
2007 is denied. 
   
Entitlement to a rating in excess of 30 percent for diabetic 
neuropathy of the left lower extremity from January 9, 2007 
is denied.     

Entitlement to a rating in excess of  30 percent for diabetic 
neuropathy of the right lower extremity from January 9, 2007 
is denied.  

Entitlement to a 10 percent, but no higher, rating for 
diabetic neuropathy of the right upper extremity is granted, 
subject to the statutes and regulations governing the payment 
of monetary benefits.


REMAND

The Veteran alleges that he has kidney disability secondary 
to his service connected diabetes.  Although the record does 
not contain an affirmative diagnosis of a current chronic 
kidney disability, there is evidence of record, which is at 
least suggestive of kidney problems.  A December 2005 VA 
progress note shows that the Veteran was diagnosed as having 
a mild prerenal azotemia that may have been due to metformin 
or to another medication and it was noted that he had an 
elevated BUN level (31) and apparently elevated creatine.  
Also, the Veteran was again found to have an elevated BUN 
level of 31 in March 2007 and earlier in July 2005, he was 
found to have an elevated microalbumin level of 3.8.  Given 
these findings and given that it is unclear whether the 
existing VA examinations of record pertaining to diabetic 
complications actually assessed whether the Veteran has any 
current kidney disability, remand is warranted so an 
examination may determine whether any kidney disability is 
present, and if so, whether it is related to the Veteran's 
service connected diabetes.  

The Board notes that the claim for TDIU is inextricably 
intertwined with the claim for service connection for kidney 
disability.  Consequently, it must also be remanded.  Also, 
the Board notes that the Veteran does meet the schedular 
requirements for assignment of a TDIU rating (i.e. 
disabilities stemming from a common etiology, rated 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more).  Additionally, he 
has alleged that he has become unable to work as a result of 
his service connected disabilities, most notably his diabetic 
neuropathy of the lower extremities, which resulted in falls 
at work, leading to his forced retirement in December 2006.  
The Board finds that the evidence of record is inadequate for 
determining whether the Veteran is actually unemployable due 
to his service connected disabilities.  Consequently, on 
Remand, he should be afforded a VA examination by an 
appropriate specialist so that a medical opinion addressing 
this question may be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to 
identify all sources of treatment or 
evaluation he has received for his service 
connected disabilities and for kidney 
disability since October 2007 and should 
secure copies of complete records of the 
treatment or evaluation from all sources 
identified.

2.  The RO should arrange for a VA 
examination by an appropriate medical 
professional to determine the likely 
etiology of any current kidney disability.   
The Veteran's claims folder must be made 
available for review in conjunction with 
the examination.  Any indicated tests 
should be performed.  The examiner should 
determine whether the Veteran has any 
current kidney disability.  If so, the 
examiner should provide an opinion whether 
such disability is at least as likely as 
not (i.e. a 50 percent chance or better) 
related to the Veteran's service connected 
diabetes and/or his service connected 
hypertension.  The examiner should explain 
the rationale for the opinion given.

3.  The RO should arrange for a VA 
examination by an appropriate medical 
professional to determine whether the 
Veteran is unemployable due to his 
service-connected disabilities.  The RO's 
examination request should specifically 
list all of the Veteran's service-
connected disabilities.  Also, the claims 
file must be made available to the 
examiner for review in conjunction with 
the examination.  After examining the 
Veteran and reviewing any pertinent 
information from the claims file, the 
examiner should answer the following 
question:  
        
Do the Veteran's service-connected 
disabilities prevent him from obtaining 
and maintaining substantially gainful 
employment?

The examiner should explain the rationale 
for the opinion given and should provide 
the opinion even if it requires resort to 
speculation.  

4.  The RO should then readjudicate the 
remaining claims on appeal.  If they 
remain denied, the RO should issue an 
appropriate supplemental statement of the 
case and provide the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is required 
of the appellant until he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


